Exhibit 10.49

LOAN AGREEMENT [28139]

DATED AS OF DECEMBER 21, 2006

AMONG

HAWAIIAN AIRLINES, INC.,
As Borrower

C.I.T. LEASING CORPORATION,
as Administrative Agent and
as Original Lender,

C.I.T. LEASING CORPORATION,
as Security Agent

AND

THE LENDERS
FROM TIME TO TIME PARTY HERETO

 


--------------------------------------------------------------------------------


 

Table of Contents

 

Page

Article I  The Loan

 

1

 

 

 

Section 1.1.  The Loan

 

1

Section 1.2.  Making the Loan

 

3

Section 1.3.  Commitment Termination

 

3

Section 1.4.  Substitute Lenders

 

3

Section 1.5.  Special Provisions Governing the Loan

 

4

Section 1.6.  Payments and Computations

 

6

Section 1.7.  Sharing of Payments, Etc.

 

6

Section 1.8.  Secured Obligation of Lenders to Mitigate

 

7

 

 

 

Article II  Interest

 

7

 

 

 

Section 2.1.  Rate of Interest

 

7

Section 2.2.  Interest Periods

 

7

Section 2.3.  Interest Payments

 

7

Section 2.4.  Default Rate

 

8

Section 2.5.  Computation of Interest

 

8

Section 2.6.  Maximum Rate

 

8

 

 

 

Article III  Representations and Warranties

 

8

 

 

 

Section 3.1.  Representations and Warranties

 

8

(a) Organization; Powers

 

8

(b) Authorization; Enforceability

 

8

(c) No Violation

 

9

(d) Governmental Approvals

 

9

(e) Litigation

 

9

(f)  Financial Condition

 

9

(g) No Default

 

10

(h) Investment and Holding Company Status

 

10

(i) Use of Proceeds

 

10

(j) Licenses, Permits, etc.

 

10

(k) Compliance with Laws

 

10

(l) Tax Returns

 

10

(m) Information

 

10

Section 3.2. The Aircraft

 

11

(a) Good Title

 

11

(b) Filings

 

11

(c) No Event of Loss

 

11

(d) Section 1110

 

11

(e) Condition

 

11

Section 3.3.  Representations and Warranties of the Lenders

 

11

i


--------------------------------------------------------------------------------


 

Article IV  Covenants

 

12

 

 

 

Section 4.1.Covenants of the Borrower

 

12

(a)  Financial Statements and Other Information

 

12

(b)  Existence; Conduct of Business

 

13

(c)  Mergers and Consolidations

 

13

(d)  Delivery of Post-Recording FAA Opinion and Post-Registration IR Opinion

 

15

(e)  Compliance with the Security Agreement

 

15

(f)  Notice of Default under PBH Agreement

 

15

 

 

 

Article V  Increased Costs; General Indemnity

 

15

 

 

 

Section 5.1.  Increased Costs

 

15

Section 5.2.  Capital Adequacy

 

16

Section 5.3.  Withholding of Taxes

 

17

(a)  Payments to Be Free and Clear

 

17

(b)  Grossing-up of Payments

 

17

(c)  Evidence of Exemption from U.S. Withholding Tax

 

18

Section 5.4.       (a)   Other Taxes

 

20

          (b)   Contest of Tax Claims

 

20

          (c)   Non-Parties

 

22

Section 5.5.   Indemnity

 

22

 

 

 

Article VI  Conditions Precedent

 

24

 

 

 

Section 6.1.  General Conditions

 

24

 

 

 

Article VII  Events of Default

 

26

 

 

 

Section 7.1.  Events of Default

 

26

 

 

 

Article VIII  The Security Agent and the Administrative Agent

 

28

 

 

 

Section 8.1.  Appointment and Authorization

 

28

Section 8.2.  Delegation of Duties

 

28

Section 8.3.  Exculpatory Provisions

 

29

Section 8.4.  Reliance by Agents

 

29

Section 8.5.  Notice of Events of Default

 

29

Section 8.6.  Non-Reliance on Agents and Other Lenders; Lender Representations

 

29

Section 8.7.  Agents and Affiliates

 

30

Section 8.8.  Indemnification

 

30

Section 8.9.  Successor Agents

 

30

ii


--------------------------------------------------------------------------------


 

ARTICLE IX  Miscellaneous

 

30

 

 

 

Section 9.1.  Amendments

 

30

Section 9.2.  Notices

 

31

Section 9.3.  Costs and Expenses

 

31

Section 9.4.  Certain Agreements

 

31

Section 9.5.  Entire Agreement

 

32

Section 9.6.  Cumulative Rights and Severability

 

32

Section 9.7.  Waivers

 

32

Section 9.8.  Successors and Assigns; Participations; Assignments

 

32

(a)  Successors and Assigns

 

32

(b)  Participations

 

32

(c)  Assignments

 

33

(d)  Note Register

 

33

Section 9.9.    Confidentiality

 

34

Section 9.10.  Counterparts

 

34

Section 9.11.  Governing Law; Submission to Jurisdiction; Venue

 

34

Section 9.12.  Waiver of Trial by Jury

 

35

Section 9.13.  Headings

 

35

 

Schedule 1            Definitions

 

 

 

Exhibit A

 

Form of Security Agreement

Exhibit B

 

Form of Promissory Note

Exhibit C

 

Form of Notice of Borrowing

Exhibit D

 

Form of Opinion of Special Counsel to the Borrower for Closing

Exhibit E

 

Form of Opinion of Borrower’s In-House Legal Counsel for Closing

Exhibit F

 

Form of Transfer Supplement

Exhibit G

 

Form of Certificate of Non-Bank Status

Exhibit H

 

Form of FAA Counsel’s Opinion

Exhibit I

 

Form of Special Regulatory Counsel Opinion

 

 

iii


--------------------------------------------------------------------------------


LOAN AGREEMENT [28139]

THIS LOAN AGREEMENT [28139], dated as of December 21, 2006 (as the same may be
amended, modified or supplemented from time to time, this “Agreement”), is among
HAWAIIAN AIRLINES, INC., a Delaware corporation, as borrower (the “Borrower”),
C.I.T. LEASING CORPORATION, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as original lender (in such capacity,
the “Original Lender”), C.I.T. LEASING CORPORATION, as the security agent (the
“Security Agent”), and such other lenders as may from time to time be party
hereto (together with the Original Lender, the “Lenders”).  Certain capitalized
terms used herein are defined, and certain rules of construction are specified,
in Schedule 1.

BACKGROUND

l.              The Lenders have agreed to make a loan to the Borrower to be
secured by a Lien on a certain aircraft and related property owned by the
Borrower.

2.             In connection with such loan, the parties hereto wish to enter
into certain related understandings, as set forth herein.

The parties hereto agree as follows:

ARTICLE I

THE LOAN

Section 1.1.                                The Loan.

(a)           Commitments.  Subject to the terms and conditions of this Loan
Agreement, on the Funding Date the Original Lender shall make a loan to the
Borrower in the principal amount equal to the Commitment.  As evidence of the
loan advanced by the Original Lender, on the Funding Date the Borrower shall
issue and deliver to the Original Lender, as provided hereunder, a Note payable
to the Original Lender in an original principal amount equal to the amount of
its Commitment.  The Note shall be substantially in the form set forth in
Exhibit B.

(b)           The Notes:  Amortization.  The Loan, as evidenced by each Note,
shall mature on the Maturity Date, and the principal of the Loan, as evidenced
by each Note, shall be payable in 84 consecutive monthly installments on the
Payment Dates, each such installment to be in the amount set forth in Annex A to
such Note opposite the Payment Date on which such installment is due.  Annex A
to each Note shall be completed based on a mortgage style amortization based on
the Interest Rate applicable on the Funding Date, and shall include a balloon
payment on the Maturity Date in the amount of Seventeen Million Dollars
($17,000,000), which is forty point five percent (40.5%) of the original
principal amount of the Loan.  Each payment of the principal amount, if any, and
interest or other amounts due in respect of the Loan shall be applied, first, to
the payment of any amounts due in respect of the Loan (other than principal and
accrued interest on the Loan) to the date of such payment; second, to the
payment of accrued interest on the Loan then due (including any interest on
overdue principal amount, and to the extent permitted by law, interest and other
amounts thereunder); and third, the balance, if any, remaining thereafter, to
the payment of the principal amount of the Loan remaining unpaid (provided that
the Loan shall not be subject to prepayment, except as provided in Sections
1.1(c), 1.1(d) and 1.5 hereof).


--------------------------------------------------------------------------------


(c)           Optional Prepayment.

(i)           In General.  On any Business Day (a “Prepayment Date”), on not
less than three (3) Business Days’ prior irrevocable written notice from the
Borrower to the Administrative Agent, the Borrower may prepay all, of the
outstanding principal amount of the Loan.  If the Borrower elects to prepay the
Loan, the Borrower shall pay on the Prepayment Date to the Administrative Agent
the outstanding principal amount of the Loan subject to prepayment together with
all accrued and unpaid interest thereon, the Prepayment Fee (if applicable), and
all other amounts then due and payable under the Transaction Documents.  For the
avoidance of doubt if prepayment is made on or prior to the first anniversary of
the Funding Date, the Prepayment Fee shall be payable together with such
prepayment.

(ii)          Limited Optional Prepayment.  Notwithstanding anything to the
contrary in Section 1.1(c)(i) above and without limiting the Borrower’s
obligations under Sections 5.1, 5.2, 5.3, and 5.4 in the event that the Borrower
receives notice from any Lender of any costs or other amounts that the Borrower
is required to pay to such Lender pursuant to any of Sections 5.1, 5.2, 5.3 or
5.4, the Borrower and such Lender shall negotiate in good faith in order to
arrive at a mutually acceptable alternative means of restructuring the Loan
Amount held by such Lender in order to mitigate, minimize or eliminate such
costs in the future.  In the event that the Borrower and such Lender are not
able to agree, within thirty (30) days following the date of the notice to the
Borrower of amounts due under any of Sections 5.1, 5.2, 5.3 or 5.4, as the case
may be, on an alternative means of restructuring the Loan Amount held by such
Lender, then the Borrower shall have the right, exercisable upon not less than
three (3) Business Days’ prior notice to the applicable Lender (with a copy to
the Administrative Agent), to prepay in full the Loan Amount held by such
Lender, together with accrued interest thereon, and any amounts due to such
Lender pursuant to Sections 5.1, 5.2, 5.3 or 5.4, as applicable.  Any prepayment
by the Borrower pursuant to this Section 1.1(c)(ii) shall be made by the
Borrower directly to the Administrative Agent for the benefit of the applicable
Lender, and no prepayment by the Borrower pursuant to this Section 1.1(c)(ii)
shall have any effect on the Borrower’s obligations with respect to the
remaining outstanding balance of the Loan to any of the other Lenders
hereunder.  For the avoidance of doubt such prepayment shall not be subject to
any Prepayment Fee.

(d)           Mandatory Prepayment.  If an Event of Loss occurs with respect to
the Airframe, the Borrower shall, on the date specified for payment with respect
to such Event of Loss in Section 5.01 of the Security Agreement (the “Loss
Payment Date”), prepay the outstanding principal amount of the Loan in full,
together with accrued interest thereon to the date of such prepayment.  For the
avoidance of doubt such prepayment shall not be subject to any Prepayment Fee.

(e)           Pro Rata Treatment.  Except to the extent otherwise provided
herein (including, but not limited to, as otherwise specified in Section
1.1(c)(ii) above and Section 1.4 below):  (a) the borrowing of the Loan from the
Lenders under Section 1.2 shall be made from the Lenders pro rata according to
the amounts of their respective Commitments; (b) each payment or prepayment of
principal of the Loan shall be made for account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loan held by them
(as evidenced by the Notes held by them); and (c) each payment of interest on
the Loan shall be made for account of the Lenders pro rata in accordance with
the amounts of interest on the Loan then due and payable to the Lenders.

2


--------------------------------------------------------------------------------


Section 1.2.                                Making the Loan.

(a)           The Loan shall be requested by the delivery of a Notice of
Borrowing in the form of Exhibit C by the Borrower to the Administrative Agent
not later than 4:00 p.m. (New York City time) at least one (1) Business Day
prior to the Funding Date specified in such notice.  The Administrative Agent
shall give to each Lender prompt notice thereof.  The Notice of Borrowing shall
be irrevocable and binding on the Borrower.  The Notice of Borrowing shall be in
writing specifying therein the (i) the aggregate amount of the Loan to be
funded, (ii) the proposed Funding Date and (iii) payment instructions.  The
Original Lender shall, before 10:00 a.m. (New York City time) on the scheduled
Funding Date, make available for the account of its Lending Office to the
Administrative Agent’s Account, in immediately available funds, the Commitment. 
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article VI as confirmed during a closing
conference call pursuant to which the Administrative Agent or its counsel shall
indicate such fulfillment, the Administrative Agent shall transfer such funds to
the Borrower at such account (including an account of the Seller) as is
specified in a written notice given by the Borrower to the Administrative Agent.

(b)           If for any reason a Closing is not consummated on the Funding Date
set forth in the Notice of Borrowing, the Borrower may, by written notice to the
Administrative Agent given by 5:00 p.m., New York City time on the scheduled
Funding Date, designate a delayed Funding Date for such Closing on or prior to
the Commitment Termination Date.

Section 1.3.           Commitment Termination.  The Aggregate Commitment and the
Commitment of each Lender shall terminate on the earlier of (i) the making of
the Loan pursuant to Section 1.2(a) above, or (ii) at 5:00 p.m. (New York time)
on the Commitment Termination Date.

Section 1.4.           Substitute Lenders.  In the event the Borrower is
required under the provisions of Sections 5.1, 5.2, 5.3 or 5.4 to make payments
to any Lender, a notice has been given to the Borrower under Section 1.5(e) and
the Borrower and a Lender are unable to agree on a Substitute Basis or an
Affected Lender has given notice to the Borrower under Section 1.5(b) and the
Borrower and the Affected Lender are unable to agree on a Substitute Basis, the
Borrower may, so long as no Potential Default or Event of Default shall have
occurred and be continuing, elect to terminate such Lender (or Affected Lender)
as a party to this Agreement; provided that concurrently with such termination,
(i) the Borrower shall pay or cause to be paid to that Lender (or Affected
Lender) all principal, interest, and other Secured Obligations (including,
without limitation, amounts, if any, owed under Sections 5.1, 5.2, 5.3 or 5.4),
but

3


--------------------------------------------------------------------------------


excluding any Prepayment Fee, due to such Lender (or Affected Lender) through
such date of termination, (ii) another financial institution reasonably
satisfactory to the Borrower and the Administrative Agent shall agree, as of
such date, to become a Lender for all purposes under this Agreement (whether by
assignment or otherwise) and to assume all obligations of the Lender (or
Affected Lender) to be terminated as of such date, and (iii) all documents
necessary, in the reasonable judgment of the Administrative Agent, to evidence
the substitution of such Lender shall have been received and approved by the
Administrative Agent as of such date.

Section 1.5.           Special Provisions Governing the Loan.  Notwithstanding
any other provision of this Agreement to the contrary, the following provisions
shall govern with respect to the Loans as to the matters covered:

(a)           As soon as practicable after 11:00 a.m. (London time) on each
Interest Rate Determination Date, the Administrative Agent shall determine the
interest rate that shall apply to the Loan and the Notes for the applicable
Interest Period in accordance with Section 2.2 (which determination shall be
prima facie evidence of such rate) and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to the Borrower, the Security
Trustee and each Lender; provided that failure by the Borrower to pay interest
on the Notes in the absence of such notice from the Administrative Agent shall
not be deemed an Event of Default until two (2) Business Days after such notice
is actually given.

(b)           In the event that on any date the making, maintaining or
continuation by any Lender of its Percentage Share of the Loan as evidenced by
its Note has become unlawful as a result of compliance by such Lender in good
faith with any change that becomes effective after the date hereof in any law,
treaty, governmental rule, regulation, guideline or order (whether or not having
the force of law), then, and in any such event, such Lender shall be an
“Affected Lender” and it shall promptly so notify (by facsimile or by telephone
confirmed in writing) the Borrower, the Administrative Agent, and the Security
Trustee.  Thereafter (i) the obligation of the Affected Lender to make its
Percentage Share of the Loan as evidenced by its Note (if not yet funded) shall
be suspended until such notice shall be withdrawn by the Affected Lender,
(ii) the Affected Lender’s obligation to maintain its outstanding Loan Amount as
evidenced by its Note (the “Affected Loan Amount”) shall be suspended with
respect to the Affected Loan Amount until such notice shall be withdrawn by the
Affected Lender, and (iii) the parties shall follow the procedures set forth in
Section 1.5(d) with respect to the Affected Loan Amount so long as, if following
such procedures, the maintaining continuation of such Affected Loan Amount or
the balance of the Loan is not unlawful.  The Borrower may elect to terminate
such Affected Lender as a party to this Agreement in compliance with Section
1.4.  Except as provided in the immediately preceding sentence, nothing in this
Section 1.5(b) shall affect the obligation of any Lender other than an Affected
Lender to make its Percentage Share of the Loan or maintain its Loan Amount as
evidenced by its Notes in accordance with the terms of this Agreement.

(c)           The Borrower shall compensate each Lender, within ten (10)
Business Days after written request by such Lender (which request shall set
forth in reasonable detail the basis for requesting such amounts), for all
reasonable losses, costs, expenses and liabilities sustained by such Lender in
connection with the liquidation or re-employment of funds used by it to make or
carry its Loan Amount (collectively, “LIBOR Breakage Costs”) (i) if for any
reason (other than a default by that Lender) a borrowing of the Loan does not
occur on a date specified therefor in a Notice of Borrowing as set forth in
Section 1.2(b) and (ii) as a consequence of any default by the Borrower in the
repayment of the Loan when required by the terms of this Agreement.

4


--------------------------------------------------------------------------------


(d)           During the thirty (30) days following the date of any notice given
to the Borrower pursuant to Section 1.5(b) or 1.5(e), each Affected Lender (or,
in the case of Section 1.5(e), each Lender) and the Borrower shall negotiate in
good faith in order to arrive at a mutually acceptable alternative basis for
determining the interest rate from time to time applicable to the Affected Loan
Amount (or, in the case of Section 1.5(e), the Loan) (the “Substitute Basis”),
such interest rate to be based on an agreed cost-of-funds benchmark plus the
Applicable Margin.  If within the thirty (30) days following the date of any
such notice to the Borrower, any Affected Lender (or, in the case of
Section 1.5(e), any Lender) and the Borrower shall agree upon a Substitute
Basis, such Substitute Basis shall be retroactive to and effective from the
first day of the applicable Interest Periods until and including the last day of
such Interest Periods.  If after thirty (30) days from the date of such notice,
any Affected Lender (or, in the case of Section 1.5(e), any Lender) and the
Borrower shall have failed to agree upon a Substitute Basis, then each such
Affected Lender (or, in the case of Section 1.5(e), each such Lender) shall
certify in writing to the Borrower through the Administrative Agent (such
certification to be conclusive and binding on all of the parties hereto absent
manifest error) the interest rate at which such Affected Lender (or, in the case
of Section 1.5(e), such Lender) is prepared to make or maintain the Affected
Loan Amount (or, in the case of Section 1.5(e), its Loan Amount) for such
Interest Periods, such interest rate to be retroactive to and effective from the
first day of such Interest Periods.  If no Substitute Basis is established, upon
receipt of notice of the interest rates at which an Affected Lender (or, in the
case of Section 1.5(e), a Lender) is prepared to make or maintain its affected
Loans, the Borrower shall have the right (i) exercisable upon five (5) Business
Days’ prior notice to such Affected Lender (or such Lender) through the
Administrative Agent (A) to continue to borrow the relevant Loan Amount at the
interest rates so advised by such Affected Lender (or such Lender) (as such
rates may be modified, from time to time, at the outset of each subsequent
Interest Period) or (B) to prepay in full the affected Loan Amount of any such
Affected Lender (or any such Lender), together with accrued interest thereon at
the LIBOR Rate plus the Applicable Margin in effect for the most recent Interest
Period and any LIBOR Breakage Costs, but excluding any Prepayment Fee, whereupon
such affected Loan Amount shall become due and payable on the date specified by
the Borrower in such notice or (ii) to substitute any such Affected Lender (or
such Lender) pursuant to the provisions of, and subject to the conditions
contained in, Section 1.4.

(e)           In the event that on any Interest Rate Determination Date, by
reason of circumstances affecting the interbank Eurodollar market, adequate and
fair means do not exist for ascertaining the interest rate applicable to the
Loan on the basis provided for in the definition of LIBOR Rate, the
Administrative Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to the Borrower and each Lender of such
circumstance, whereupon the relevant provisions of Section 1.5(d) shall be
applicable.

5


--------------------------------------------------------------------------------


Section 1.6.                                Payments and Computations.

(a)           The Borrower shall make each payment hereunder and under the Notes
not later than 3:00 p.m. (New York City time) on the day when due in Dollars to
the Administrative Agent’s Account (or such other account or accounts as the
Administrative Agent directs in writing) in immediately available funds, without
set-off or counterclaim (except for any required withholding taxes not subject
to indemnification hereunder).  Any amounts received after such time may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for the purpose of calculating interest thereon. 
Unless funds have been paid directly by the Borrower to each Lender, the
Administrative Agent will promptly thereafter but in no event later than 4:00
p.m. (New York City time) on the date such funds are received by the
Administrative Agent from the Borrower cause to be distributed like funds to the
Lenders for the account of their respective Lending Offices, in each case to be
applied in accordance with the terms of this Agreement.  If the payment by the
Borrower is received by the Administrative Agent after 3:00 p.m., New York time,
at the place of payment, the Administrative Agent shall make payment promptly,
but not later than 2:00 p.m. New York time on the next succeeding Business Day. 
Upon its acceptance of any Transfer Supplement and recording of the information
contained therein in the Register pursuant to Section 9.8(d), from and after the
effective date specified in such Transfer Supplement, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder.

(b)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or other amounts as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of a Loan to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day, and such
reduction of time shall be given effect in the computation of the payment of
interest hereunder.

Section 1.7.           Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Loan owing to it in excess of its
proportionate share of payments on account of the Secured Obligations, such
Lender shall forthwith purchase from the other Lenders such participation in the
applicable Secured Obligations as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s
proportionate share (according to the proportion of (i) the amount of such
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 1.7 may, to the fullest extent permitted by law,
exercise its rights of set-off with respect to such participation as fully as if
such Lender were the direct creditor of the Borrower in the amount of such
participation.

6


--------------------------------------------------------------------------------


Section 1.8.           Obligation of Lenders to Mitigate.  If an event or the
existence of a condition occurs that would cause any Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 5.1, 5.2, 5.3 or 5.4, then, upon the request of the Borrower, such
Lender will to the extent not inconsistent with any applicable legal or
regulatory restrictions, use reasonable efforts (i) to make, fund or maintain
the Commitment of such Lender or the Loan Amount of such Lender through another
lending office of such Lender or (ii) take such other reasonable measures, if as
a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Sections 5.1, 5.2,
5.3 or 5.4 would be reduced and if the making, funding or maintaining of such
Commitment or Loan Amount through such other lending office or in accordance
with such other measures, as the case may be, would not otherwise materially
adversely affect such Commitment or Loan Amount or the interests of such Lender;
provided that such Lender will not be obligated to utilize such other lending
office pursuant to this Section 1.8 unless the Borrower agrees to pay all
incremental expenses, if any, incurred by such Lender as a result of utilizing
such other lending office as described in clause (i) above; provided, further,
that such Lender shall have no obligation to designate another lending office
that does not maintain loans comparable to the Loan.  A certificate as to the
amount of any such expenses (setting forth in reasonable detail the basis for
requesting such amount and the calculation thereof) submitted by such Lender to
the Borrower (with a copy to the Administrative Agent) shall be prima facie
evidence of such expenses.

ARTICLE II

INTEREST

Section 2.1.           Rate of Interest.  Subject to Section 1.5 hereof, each
Note shall bear interest on the unpaid principal amount thereof for each
Interest Period from the date made through maturity (whether by acceleration or
otherwise) at a rate equal to the sum of the LIBOR Rate for such Interest Period
plus the Applicable Margin (the “Interest Rate”).  The applicable Interest
Period for determining the rate of interest shall be established in accordance
with Section 2.2.

Section 2.2.           Interest Periods.  The first Interest Period shall be the
period commencing on the Funding Date, and shall end on, but shall exclude, the
next Interest Payment Date, and thereafter each successive Interest Period shall
commence on (and shall include) the last day of the next preceding Interest
Period and shall end on (but shall exclude) the next succeeding Interest Payment
Date, provided, however, that notwithstanding anything in this Agreement to the
contrary, the final Interest Period shall end on the Maturity Date; provided,
further, however, that if any Interest Period would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day, except that, notwithstanding anything to the contrary
contained herein, if any Interest Period would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day.

Section 2.3.           Interest Payments.  Accrued interest on the Loan and each
Note shall be payable in arrears on the last day of each Interest Period;
provided, that (i) interest accrued pursuant to Section 2.4 shall be payable on
demand and (ii) in the event of any repayment or prepayment of the Loan and any
Note (or any portion thereof), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment.

7


--------------------------------------------------------------------------------


Section 2.4.           Default Rate.  Notwithstanding Section 2.1, the Borrower
shall pay the Lenders and the Administrative Agent on demand interest on any
principal, interest, fee or other amount not paid hereunder, under any Note or
under any other Transaction Document when due at a rate per annum that is two
percent (2%) per annum in excess of the LIBOR Rate for the relevant Interest
Period plus the Applicable Margin (the “Default Rate”).

Section 2.5.           Computation of Interest.  Interest on the Notes shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the period during which such amount accrues.  In computing such amounts, the
first day of the applicable period shall be included, and the last day of the
applicable period shall be excluded; provided that if the Loan or a Note (or any
portion thereof) is repaid on the same day on which it is made, one day’s
interest shall be paid on that Note or the relevant portion thereof.

Section 2.6.           Maximum Rate.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Loan or any Note,
together with all fees, charges and other amounts which are treated as interest
on the Loan or such Note under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding the
Loan or the relevant portion thereof in accordance with applicable law, the rate
of interest payable in respect of the Loan or such Note or the relevant portion
thereof hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of the Loan or such Note or the
relevant portion thereof but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the LIBOR Rate to the date of repayment, shall have been received by such
Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1.           Representations and Warranties.  The Borrower represents
and warrants to the Administrative Agent and each Lender as of the date of this
Agreement that:

(a)           Organization; Powers.  The Borrower is duly incorporated, validly
existing and in good standing under the laws of Delaware, has all requisite
corporate power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Change, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.  The Borrower is “situated in a Contracting State”
within the meaning and for the purposes of Article 3(1) of the Consolidated
Text.

(b)           Authorization; Enforceability.  The execution and delivery of the
Transaction Documents by the Borrower and the performance by the Borrower of its
obligations thereunder are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action of Borrower and do not require
any stockholder approval, or approval or consent of any trustee or holder of
indebtedness or obligations of the Borrower except such as have been duly

8


--------------------------------------------------------------------------------


obtained.  This Agreement has been duly executed and delivered by the Borrower
and the other Transaction Documents will be duly executed and delivered by the
Borrower when required by this Agreement.  This Agreement constitutes, and each
of the other Transaction Documents when executed and delivered by the Borrower
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(c)           No Violation.  The execution and delivery by the Borrower of the
Transaction Documents and the performance by the Borrower of its obligations
thereunder do not and will not (i) violate any provision of the Certificate of
Incorporation or By-Laws of the Borrower, (ii) violate any provision of foreign,
federal, state or local law applicable to or binding on the Borrower or (iii)
violate or constitute any default under, or result in the creation of any Lien
(other than as permitted under the Security Agreement) upon the Aircraft, the
Airframe or any Engine under, any indenture, deed of trust, conditional sales
contract, lease, loan or other material agreement, instrument or document to
which the Borrower is party or by which the Borrower or any of its properties is
bound, except for the lease of the Aircraft by the Seller to the Borrower which
shall be terminated upon the Closing.

(d)           Governmental Approvals.  The execution and delivery by the
Borrower of the Transaction Documents and the performance by the Borrower of its
obligations thereunder do not and will not require the consent or approval of,
or the giving of notice to, or the registration with, or the recording or filing
of any documents with, or the taking of any other action in respect of, any
Governmental Authority, other than (i) the filings, recordings, notices and
other ministerial actions pursuant to any routine recording, and contractual or
regulatory requirements applicable to it, each of which has been effected or
obtained, and (ii) the filings described in Section 3.2(b).

(e)           Litigation.  Except as set forth in Holdings’ Annual Report on
Form 10-K for 2005 (as amended through the Funding Date), or in any Quarterly
Report on Form 10-Q or Current Report on Form 8-K filed by Holdings with the SEC
subsequent to such Form 10-K (in each case as amended through the Funding Date),
no action, claim or proceeding is now pending or, to the Actual Knowledge of the
Borrower, threatened against the Borrower before any court, governmental body,
arbitration board, tribunal or administrative agency which, if determined
adversely to the Borrower, would be expected to result in a Material Adverse
Change.

(f)            Financial Condition.  The audited consolidated (from and after
June 2, 2005) balance sheet of Holdings and the Borrower with respect to its
most recent fiscal year included in its Annual Report on Form 10-K for 2005 (as
amended through the Funding Date) filed by Holdings with the SEC, and the
related consolidated (from and after June 2, 2005) statements of operations and
cash flows for the year then ended have been prepared in accordance with GAAP
and fairly present in all material respects the financial condition of Holdings
and its consolidated Subsidiaries (including the Borrower) as of such date and
the results of its operations and cash flows for such period.  The consolidated
balance sheet of Holdings and the Borrower as of June 30, 2006 included in
Holdings’ Quarterly Report on Form 10-Q for the period ended June 30, 2006, and
the related consolidated statement of operations and cash flows for the three
months

9


--------------------------------------------------------------------------------


then ended have been prepared in accordance with GAAP (subject to normal
year-end adjustments) and fairly present in all material respects the financial
condition of Holdings and its consolidated Subsidiaries (including the Borrower)
as of such date and the results of its operations and cash flows for such
period.

(g)           No Default.  No Event of Default or Potential Default has occurred
and is continuing.

(h)           Investment and Holding Company Status.  The Borrower is not (i) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (ii) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

(i)            Use of Proceeds.  No part of the proceeds of the Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of Regulations U or X of the Board of Governors of the Federal Reserve System.

(j)            Licenses, Permits, etc.  The Borrower is a U.S. Air Carrier and
holds all licenses, permits and franchises from the appropriate Governmental
Authorities necessary to authorize the Borrower to lawfully engage in air
transportation and to carry on scheduled commercial passenger service as
currently conducted, except where the failure to so hold any such license,
permit or franchise would not be expected to give rise to a Material Adverse
Change.

(k)           Compliance with Laws.  Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any governmental or
regulatory authority or agency applicable to it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change.

(l)            Tax Returns.  The Borrower and its Subsidiaries have timely filed
all Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all Taxes that are material in amount
shown to be due pursuant to such returns or pursuant to any assessment received
by the Borrower or any of its Subsidiaries, other than any such assessment that
is being contested in good faith through appropriate proceedings and against
which adequate reserves are being maintained and the nonpayment of which
(individually or in the aggregate) could not reasonably be expected to cause a
material impairment of the ability of the Borrower to perform, or the
Administrative Agent, the Security Agent or the Lenders to enforce, the
obligations of the Borrower under the Transaction Documents.  The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of taxes and other governmental charges are, in the opinion of the
Borrower, adequate.

(m)          Information.  Holdings’ Annual Report on Form 10-K for 2005 filed
with the SEC and each of Holdings’ Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K subsequently filed by Holdings with the SEC, as of the date
it was filed with the SEC (or, if such report has been amended, in each case as
amended through the Funding Date), did not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

10


--------------------------------------------------------------------------------


(n)           ERISA.     All the qualified retirement plans of the Borrower and
its Affiliates are in compliance with the minimum funding requirements of ERISA
and the Internal Revenue Code.

Section 3.2.           The Aircraft.  The Borrower represents and warrants to
the Administrative Agent and each Lender, as of the Funding Date and on and
after giving effect to the Closing (in the case of Section 3.2(a)), that:

(a)           Good Title.  The Borrower has good title to the Aircraft free and
clear of Liens other than Permitted Liens.

(b)           Filings.  Except for (i) the registration of the Aircraft in the
name of the Borrower with the FAA pursuant to the Federal Aviation Act, (ii) the
filing with the FAA pursuant to the FAA Regulations of an AC Form 8050-135 with
respect to the sale under the Warranty Bill of Sale and the international
interests (or prospective international interests) under the Cape Town
Convention in the Airframe and the procurement of an authorization code in
respect thereof, (iii) the filing for recording (and the recording) pursuant to
the Federal Aviation Act of the FAA Bill of Sale and the Security Agreement
covering the Aircraft, (iv) the registration with the International Registry of
the sale under the Warranty Bill of Sale and the international interests (or
prospective international interests) in the Airframe and Engines created by the
Transaction Documents and (v) the filing of financing statements (and
continuation statements at periodic intervals) with respect to the security
interests created by the Transaction Documents with the Secretary of State of
Delaware, no further action, including any filing or recording of any document
(including any financing statement in respect thereof under Article 9 of the
Uniform Commercial Code of any applicable jurisdiction), is necessary in order
to establish and perfect the first priority Lien on the Aircraft in favor of the
Security Agent pursuant to the Security Agreement in any applicable jurisdiction
in the United States.

(c)           No Event of Loss.  No Event of Loss has occurred with respect to
the Aircraft or any Engine, and no circumstance, condition, act or event has
occurred that, with the giving of notice or lapse of time or both gives rise to
or constitutes an Event of Loss with respect to the Aircraft or any Engine.

(d)           Section 1110.  The Security Agent is entitled to the benefits of
Section 1110 of the Bankruptcy Code with respect to the Aircraft as provided in
the Security Agreement in the event of a case under Chapter 11 of the Bankruptcy
Code in which Borrower is a debtor.

(e)           Condition.  The Aircraft has been duly certified by the FAA as to
type and airworthiness, has been insured by the Borrower in accordance with the
terms of the Security Agreement, and is in the condition and state of repair
required under the terms of the Security Agreement.

Section 3.3            Representations and Warranties of the Lenders.  Each
Lender represents and warrants as of the date hereof that:

(a)           it has not sold, transferred, or assigned all of any part of its
rights and obligations under this Agreement and the Loan to any Person except as
provided in Section 9.8 hereof; and

11


--------------------------------------------------------------------------------


(b)           no part of the funds used by it to acquire its Notes constitute
the assets of any Plan.  As used herein, “Plan” means an “employee benefit plan
(as such term is defined in Section 3(3) of ERISA) or any “plan” (as such term
is defined in Section 4975(e)(1) of the Code) which has been established or
maintained or contributed to by such Lender or an Affiliate that, together with
such Lender, is treated as a single employer under Section 414(b), (c) or (m) of
the Code; and

ARTICLE IV

COVENANTS

Section 4.1.           Covenants of the Borrower.  The Borrower shall comply
with the following covenants and agreements, unless the Required Lenders shall
otherwise consent:

(a)           Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

(i)            within one hundred twenty (120) days after the end of each fiscal
year of the Borrower, a copy of the Form 10-K (excluding exhibits) filed by
Holdings with the SEC for such fiscal year (or in lieu of such copy an e-mail
notice that such report has been filed with the SEC and providing a web site
address at which such report may be accessed, provided that such e-mail notice
will satisfy this requirement only if such report is in fact accessible at such
web site address), or, if no such Form 10-K was so filed, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Holdings’ independent public accountants of recognized national standing
to the effect that such consolidated financial statements present fairly in all
material respects the consolidated financial condition and results of operations
of Holdings and its Subsidiaries (including the Borrower) on a consolidated
basis in accordance with GAAP;

(ii)           within sixty (60) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, a copy of the Form 10-Q
(excluding exhibits) filed by Holdings with the SEC for such quarterly period
(or in lieu of such copy an e-mail notice that such report has been filed with
the SEC and providing a web site address at which such report may be accessed,
provided that such e-mail notice will satisfy this requirement only if such
report is in fact accessible at such web site address), or if no such Form 10-Q
was so filed, its consolidated balance sheet and related statements of
operations and cash flows as of the end of and for such fiscal quarter (in the
case of the statement of operations) and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, prepared in accordance with GAAP, subject
to normal year-end audit adjustments; and

12


--------------------------------------------------------------------------------


(iii)        promptly following any request therefor, such other nonconfidential
information regarding the Aircraft, the operations, business affairs and
financial condition of the Borrower, or compliance with the terms of the
Transaction Documents, as the Administrative Agent may reasonably request.

(b)        Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to:

(i)          do or cause to be done all things necessary to preserve and
maintain its legal existence; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section
4.1(c); provided further that this Section 4.1(b)(i) shall apply to the
Subsidiaries of Borrower, if any, only to the extent that the dissolution,
termination or other loss of legal existence of such Subsidiaries would
reasonably be expected to (either individually or in the aggregate) cause a
material impairment of the ability of the Borrower to perform, or the Security
Agent, the Administrative Agent or the Lenders to enforce, the obligations of
the Borrower under the Transaction Documents.

(ii)         comply with the requirements of all applicable laws, rules,
regulations and orders of governmental or regulatory authorities if failure to
comply with such requirements would reasonably be expected to (either
individually or in the aggregate) cause a material impairment of the ability of
the Borrower to perform, or the Security Agent, the Administrative Agent or the
Lenders to enforce, the obligations of the Borrower under the Transaction
Documents;

(iii)        pay and discharge all Taxes imposed on it or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such Taxes the payment of which are being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained, and the nonpayment of which (either individually or in the
aggregate) could reasonably be expected to cause a material impairment of the
ability of the Borrower to perform, or the Security Agent, the Administrative
Agent or the Lenders to enforce, the obligations of the Borrower under the
Transaction Documents; and

(iv)       permit representatives of any Lender, during normal business hours
and on reasonable notice, to discuss its business and affairs and that of its
Subsidiaries with the Borrower’s officers, all to the extent reasonably
requested by such Lender.

(c)         Mergers and Consolidations.  The Borrower will not consolidate with
or merge into any other Person or convey, transfer or lease all or substantially
all of its assets as an entirety to any Person unless:

(x)        if the Borrower is not the surviving Person,

13


--------------------------------------------------------------------------------


(i)          the Person formed by such consolidation or into which the Borrower
is merged or the Person which acquires by conveyance, transfer or lease
substantially all of the assets of the Borrower as an entirety shall be a U.S.
Air Carrier;

(ii)         the Person formed by such consolidation or into which the Borrower
is merged or the Person which acquires by conveyance, transfer or lease
substantially all of the assets of the Borrower as an entirety shall execute and
deliver to the Security Agent a duly authorized, valid, binding and enforceable
agreement, in form and substance reasonably satisfactory to the Security Agent,
the Administrative Agent and the Lenders, containing an assumption by such
Person of the due and punctual performance and observance of each covenant and
condition of the Transaction Documents to be performed or observed by the
Borrower;

(iii)        immediately after giving effect to such transaction, no Event of
Default shall have occurred and be continuing;

(iv)       all filings and registrations shall have been made as shall be
necessary to preserve the perfection of the Lien of the Security Agreement on
the Aircraft on a first priority and perfected basis (subject to Permitted
Liens); and

(v)        promptly after the consummation of such transaction, the Borrower
shall deliver to the Security Agent a certificate of the Secretary or an
Assistant Secretary of Borrower certifying as to Borrower’s compliance with the
conditions of this Section 4.1(c) and an opinion of Borrower’s Legal Department
or its outside counsel as to Borrower’s compliance with Sections 4.1(c)(i),
4.l(c)(ii) and 4.1(c)(iv, and

(y)        if the Borrower is the surviving Person, immediately after giving
effect to such transaction, no Event of Default shall have occurred and be
continuing..

Upon any consolidation or merger, or any conveyance, transfer or lease of all or
substantially all of the assets of the Borrower as an entirety in accordance
with this Section 4.1(c), the Person formed by such consolidation or into which
the Borrower is merged or to which such conveyance, transfer or lease is made
shall succeed to, and be substituted for, and may exercise every right and power
of, the Borrower under this Agreement and the other Transaction Documents with
the same effect as if such Person had been named as the Borrower herein.  No
such conveyance, transfer or lease of all or substantially all of the assets of
the Borrower as an entirety shall have the effect of releasing the Borrower or
any Person which shall theretofore have become such in the manner prescribed in
this Section 4.1(c) from the Borrower’s liability in respect of any Transaction
Document to which it is a party.

14


--------------------------------------------------------------------------------


(d)           Delivery of Post-Recording FAA Opinion and Post-Registration IR
Opinion.  Promptly upon the recording of the FAA Bill of Sale and the Security
Agreement covering the Aircraft pursuant to the Federal Aviation Act and the
registration with the International Registry of the international interests in
the Airframe and Engines created by the Security Agreement, the Borrower will
cause special FAA counsel in Oklahoma City, Oklahoma, to deliver to the Security
Agent, the Administrative Agent and each Lender and the Borrower an opinion as
to the due and valid registration of the Aircraft by the FAA in the name of the
Borrower, the due recording of the Security Agreement and the lack of filing of
any intervening documents with respect to the Aircraft at the FAA, and the valid
registration of the international interests in the Airframe and Engines created
by the Security Agreement with the International Registry.

(e)           Compliance with the Security Agreement.  The Borrower will comply
with the terms and provisions of the Security Agreement.

(f)            Notice of Default under PBH Agreement.  The Borrower agrees to
use its best efforts to provide notice to the Administrative Agent of an event
of default under and as defined in the PBH Agreement promptly after receiving
Actual Knowledge thereof.

ARTICLE V

INCREASED COSTS; GENERAL INDEMNITY

Section 5.1.           Increased Costs.  The Borrower shall pay to each Lender
(through the Administrative Agent) from time to time, within ten (10) Business
Days after demand therefor, such additional amount or amounts as may be
necessary to compensate such Lender on a net After-Tax Basis for any increased
costs incurred by such Lender which are attributable to its making or
maintaining its Percentage Share or its Ratable Share of the Loan hereunder, or
any reduction in any amount receivable by such Lender under this Agreement in
respect of the Loan (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any change
after the date hereof in U.S. federal, state, municipal, or foreign or
supranational laws or regulations (including Regulation D of the Board of
Governors of the Federal Reserve System), or the adoption or making after the
date hereof of any interpretations, directives, or requirements applying to a
class of banks including such Lender under any U.S. federal, state, municipal,
or any foreign laws or regulations (whether or not having the force of law) by
any court, central bank or monetary authority charged with the interpretation or
administration thereof (a “Regulatory Change”), which imposes or modifies any
reserve, special deposit, compulsory loan or similar requirements relating to
any extensions of credit or other assets of, or any deposits with other
liabilities of, such Lender (including its Percentage Share or its Ratable Share
of the Loan or any deposits referred to in the definition of LIBOR Rate or
related definitions) which is not otherwise included in the determination of the
applicable interest rate hereunder.

Each Lender will notify the Borrower of any event occurring after the date of
this Agreement that will entitle such Lender to compensation pursuant to this
Section 5.1 as promptly as practicable, but in any event within sixty (60) days,
after such Lender obtains Actual Knowledge thereof; provided, however, that such
Lender shall be entitled to payment under this Section 5.1 only for costs
incurred from and after the date sixty (60) days prior to the date that such
Lender makes demand therefor; provided, further that no compensation shall be
payable by the Borrower to any Lender pursuant to this Section 5.1 unless such
Lender certifies to the

15


--------------------------------------------------------------------------------


Borrower that (x) such Lender is assessing to its other borrowers (of loans
similar to the Loans) comparable allocable costs, and (y) such Lender believes
that such costs are generally applicable to lenders similarly situated to and in
the same jurisdiction as such Lender.  Such notice shall describe in reasonable
detail the calculation of the amounts owed under this Section.  Determinations
by a Lender for purposes of this Section 5.1 of the effect of any Regulatory
Change on its costs of making or maintaining its Percentage Share or its Ratable
Share of the Loan or on amounts receivable by it in respect of the Loan, and of
the additional amounts required to compensate such Lender in respect of any
Additional Costs, shall be prima facie evidence of the amount owed under this
Section 5.1.

Any assignee of a Lender that is not an initial Lender party to this Loan
Agreement shall not be entitled to any greater compensation under this
Section 5.1 by reference to the laws and regulations in effect as of the date
the transfer or sale than that which would have been payable to the transferor
Lender as of the date of the transfer or sale of the Note to such transferee
Lender; provided, however, that, if subsequent to the date of transfer or sale
of the Note there occurs a Regulatory Change, such transferee Lender shall be
entitled to compensation under this Section 5.1 as a result of such Regulatory
Change.

Section 5.2.           Capital Adequacy.  If (1) the adoption, after the date of
this Loan Agreement, of any applicable governmental law, rule or regulation
regarding capital adequacy, (2) any change, after the date of this Loan
Agreement, in the interpretation or administration of any such law, rule or
regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof or (3) compliance by a Lender or any
corporation or bank controlling a Lender with any applicable guideline or
request of general applicability, issued after the date of this Loan Agreement,
by any central bank or other Governmental Authority (whether or not having the
force of law) that constitutes a change of the nature described in clause (2)
(“Capital Adequacy Change”), has the effect of (x) requiring an increase in the
amount of capital required to be maintained by a Lender or any corporation or
bank controlling a Lender or (y) reducing the rate of return on assets or
capital of such Lender (or such corporation or bank) and such adoption, change
or compliance, as the case may be, relates to a category of claims or assets
that includes such Lender’s Loan Amount, the Borrower shall pay to such Lender
from time to time such additional amount or amounts as are necessary to
compensate such Lender for such portion of such increase or reduction as shall
be reasonably allocable to such Lender’s Loan Amount; provided, that no such
amounts shall be payable by the Borrower to any Lender pursuant to this
Section 5.2 unless such Lender certifies to the Borrower that (A) such Lender is
assessing to its other borrowers (of loans similar to the Loan) comparable
allocable costs, and (B) such Lender believes that such costs are generally
applicable to lenders similarly situated to and in the same jurisdiction as such
Lender.  For the avoidance of doubt, the matters set forth in the Consultative
Document titled “The New Basel Capital Accord” issued by the Basel Committee on
Banking Supervision in April 2003 will not be treated, for purposes of
determining whether any Lender is entitled to compensation under this Section
5.2, as having been enacted or having come into effect before the date of this
Loan Agreement.

Each Lender will notify the Borrower of any event occurring after the date of
this Agreement that will entitle such Lender to compensation pursuant to this
Section 5.2 as promptly as practicable but in any event within sixty (60) days,
after such Lender obtains Actual Knowledge thereof; provided, however, such
Lender shall be entitled to payment under this

16


--------------------------------------------------------------------------------


Section 5.2 only for costs incurred from and after the date sixty (60) days
prior to the date that such Lender makes demand therefor.  Such notice shall
describe in reasonable detail the calculation of the amounts owed under this
Section.  Determinations by a Lender for purposes of this Section 5.2 of the
effect of any increase in the amount of capital required to be maintained by the
bank and of the amount allocable to such Lender’s obligations to the Borrower
hereunder shall be prima facie evidence of the amounts owed under this Section.

Any assignee of a Lender that is not the initial Lender party to this Loan
Agreement shall not be entitled to any greater compensation under this
Section 5.2 by reference to the laws, rules and regulations regarding capital
adequacy in effect as of the date of the transfer or sale than that which would
have been payable to the transferor Lender as of the date of the transfer or
sale of the Note to such transferee Lender; provided, however, that, if
subsequent to the date of transfer or sale of the Note there occurs a Capital
Adequacy Change, such transferee Lender shall be entitled to compensation under
this Section 5.2 as a result of such Capital Adequacy Change.

Section 5.3.                                Withholding of Taxes.

(a)            Payments to Be Free and Clear.  All sums payable by the Borrower
(or by any other Person on account of any obligation of the Borrower) under this
Agreement and the other Transaction Documents to or for the benefit of any
Lender, the Administrative Agent, the Security Agent or any other Indemnitee
shall (except to the extent required by law) be paid free and clear of, and
without any deduction or withholding on account of, any Taxes.

(b)            Grossing-up of Payments.  If the Borrower or any other Person is
required by law to make any deduction or withholding on account of any Tax from
any sum paid or payable by the Borrower (or by any other Person on account of
any obligation of the Borrower) under any of the Transaction Documents to or for
the benefit of any Lender, the Administrative Agent, the Security Agent or any
other Indemnitee:

(i)             the Borrower shall pay such Tax before the date on which any
interest, addition to Tax or penalties attach thereto, such payment to be made
(if the liability to pay is imposed on the Borrower) for its own account or (if
that liability is imposed on the Administrative Agent, the Security Agent or
such Lender, as the case may be) on behalf of and in the name of the
Administrative Agent, the Security Agent or such Lender;

(ii)            in the case of any Tax other than an Excluded Tax, the sum
payable by the Borrower (or by any other Person on account of any obligation of
the Borrower under the Transaction Documents) in respect of which the relevant
deduction, withholding or payment is required shall be increased or supplemented
by the Borrower to the extent necessary to ensure that, after the making of that
deduction or withholding, the Administrative Agent, the Security Agent, such
Lender or such other Indemnitee, as the case may be, receives on the due date a
net sum equal to what it would have received had no such deduction, withholding
or payment been required or made; and

17


--------------------------------------------------------------------------------


(iii)          as promptly as practicable (and in any event within sixty (60)
days) after the payment of the sum from which such deduction or withholding is
required by law, the Borrower shall deliver to the Administrative Agent evidence
reasonably satisfactory to the affected parties of such deduction or withholding
and of the remittance thereof to the relevant taxing or other authority.

Any additional amount payable in respect of Taxes pursuant to clause (ii) above
shall be paid on an After-Tax Basis.

(c)           Evidence of Exemption from U.S. Withholding Tax.

(i)            Each Lender that is organized under the laws of a jurisdiction
other than the United States or any state or other political subdivision thereof
shall, to the extent it is entitled to do so, deliver to the Administrative
Agent for transmission to the Borrower, on or prior to the date of the Closing
(in the case of each Lender listed on the signature pages hereof) or on or prior
to the date of the Transfer Supplement pursuant to which it becomes a Lender (in
the case of each other Lender), (x) two copies of Internal Revenue Service Form
W-8BEN or W-8ECI (or applicable successor forms), completed and executed by such
Lender, together with any other certificate or statement of exemption required
under the Internal Revenue Code or the regulations issued thereunder to
establish that such Lender is entitled to an exemption or reduction in the
amount of United States federal income tax required to be deducted or withheld
from any payments to such Lender of interest, fees or other amounts payable
under any of the Transaction Documents or (y) if such Lender is not a “bank” or
other Person described in Section 881(c)(3) of the Internal Revenue Code and
cannot deliver either Internal Revenue Service Form W-8BEN claiming exemption
under a treaty or W-8ECI, pursuant to clause (x) above, a Certificate re
Non-Bank Status together with two copies of Internal Revenue Service Form W-8BEN
(or applicable successor form), completed and executed by such Lender, together
with any other certificate or statement of exemption required under the Internal
Revenue Code or the regulations issued thereunder to establish that such Lender
is entitled to an exemption from, or reduction in the amount of, United States
federal income tax required to be withheld from payments to such Lender of
interest payable under any of the Transaction Documents.

Each Lender that is organized under the laws of the United States or any state
or other political subdivision thereof shall deliver to the Administrative Agent
for transmission to the Borrower, at or prior to the Closing (in the case of
each Lender listed on the signature pages hereof) or on or prior to the date of
the Transfer Supplement pursuant to which it becomes a Lender (in the case of
each other Lender), two copies of Internal Revenue Service Form W-9 (or
applicable successor form) completed and executed by such Lender.

(ii)           Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to Section 5.3(c)(i) hereby agrees, from time to time after the initial

18


--------------------------------------------------------------------------------


delivery by such Lender of such forms, certificates or other evidence, if
reasonably requested in good faith by the Borrower, to the extent such Lender is
entitled to do so, to deliver to the Administrative Agent for transmission to
the Borrower two new copies of Internal Revenue Service Form W-8BEN or W-8ECI or
W-9, or a Certificate re Non-Bank Status and two new copies of Internal Revenue
Service Form W-8BEN, as the case may be, completed and executed by such Lender,
together with any other certificate or statement of exemption required in order
to confirm or establish that such Lender is entitled to an exemption from, or
reduction in the amount of, United States federal income tax required to be
withheld from payments to such Lender under the Transaction Documents or (y)
notify the Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence in which case such Lender shall not
be required to deliver any such form or certificate pursuant to this Section
5.3(c).

(iii)          The Borrower shall not be required to pay any additional amount
to any Lender under clause (ii) of Section 5.3(b) if such Lender shall have
failed to satisfy the requirements of clause (i) or (ii)(x) of this Section
5.3(c); provided that if such Lender shall have satisfied the requirements of
Section 5.3(c)(i) at or prior to the Closing (in the case of each Lender listed
on the signature pages hereof) or on the date of the Transfer Supplement
pursuant to which it became a Lender (in the case of each other Lender), nothing
in this Section 5.3(c)(iii) shall relieve the Borrower of its obligation to pay
any additional amounts pursuant to Section 5.3(b) in the event that, as a result
of any written change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof by a Governmental Authority, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described in Section 5.3(c)(i) or (ii).

(iv)          If the Borrower pays any additional amount under this Section 5.3
to a Lender and such Lender determines in its sole discretion (exercised in good
faith) that it has actually realized in connection therewith a net cash benefit
(including a net cash benefit which the relevant taxing authority applies to
satisfy any liability of such Lender for Excluded Taxes) due to any refund or
any reduction of, or credit against, its liabilities for Excluded Taxes in any
taxable year, provided no Event of Default (or an event described in Section
7.1(b) or (f) which, after notice or lapse of time, or both, would become an
Event of Default) shall have occurred and be continuing, such Lender shall, to
the extent it can do so without prejudice to the retention of such benefit, pay
to the Borrower an amount that the Lender shall, in its sole discretion,
determine (subject to confirmation as provided below) is equal to such net cash
benefit which was obtained by the Lender in such year as a consequence of such
refund, reduction or credit realized in connection with the payment of such
additional amount.  A Lender shall, upon written request from the Borrower,
provide to the Borrower a letter from independent accountants selected by the
Lender and reasonably acceptable to the Borrower confirming the accuracy of the
Lender’s calculations

19


--------------------------------------------------------------------------------


of any amount due pursuant to the next-to-last sentence of Section 5.3(b), or
the amount of any net benefit determined by Lender pursuant to the preceding
sentence, provided that the interpretation of this Agreement or any other
Transaction Document shall not be within the scope of the accountants’
confirmation.  Nothing contained in this Section 5.3(c)(iv) shall be construed
as requiring any Lender to conduct its business or arrange or alter in any
respect its tax or financial affairs so that it is entitled to receive a refund,
reduction or credit or shall require any Lender to provide to the Borrower or
its agents copies of any tax returns or other information with respect to the
Lender’s income, assets or operations. The Borrower shall reimburse each Lender
for all costs and expenses incurred by such Lender in obtaining such
accountants’ letter, provided that the accountants’ letter confirms, in all
material respects, such Lender’s determination.

(v)           The Borrower shall have no obligation to pay to any Lender any
additional amount under Section 5.3(b)(ii) or to indemnify any Lender under
Section 5.4 for any United States federal income tax or withholding tax which
was required by law to be deducted or withheld by the Borrower or the
Administrative Agent from any prior payment to or for the benefit of such Lender
pursuant to the Transaction Documents but which was not deducted or withheld due
to the Borrower’s or the Administrative Agent’s reasonable reliance on an
Internal Revenue Service Form W-8BEN or W-8ECI or W-9 (or applicable successor
form) theretofore delivered by such Lender pursuant to Section 5.3(c)(i) or (ii)
if such form was inaccurate in any material respect when delivered by such
Lender and such Lender had actual knowledge of such inaccuracy at the time such
Lender delivered such form.

Section 5.4.           (a)  Other Taxes.  In addition to the amounts described
elsewhere in this Article V, the Borrower shall pay, and indemnify and hold
harmless on a net After-Tax Basis, each Lender, the Security Agent and the
Administrative Agent from and against all Other Taxes (other than (i) Taxes
imposed by deduction or withholding from amounts payable by the Borrower to the
Security Agent, the Administrative Agent or Lender, (ii) Excluded Taxes and
(iii) Taxes imposed on or with respect to a transfer (including a participation)
of any interest in a Loan unless such transfer is in connection with an Event of
Default or at the Borrower’s request).

(b)          Contest of Tax Claims.  If a Lender, the Security Agent or the
Administrative Agent (each a “Tax Indemnitee”) receives a written claim from any
taxing authority for any Tax for which the Borrower is liable pursuant to
Section 5.3 or 5.4 (a “Tax Claim”), such Tax Indemnitee shall promptly notify
the Borrower in writing.  If requested by the Borrower in writing within thirty
(30) days after receipt of such Tax Indemnitee’s written notice (provided that
if a response to such Tax Claim is due less than forty (40) days after the
Borrower’s receipt of such Tax Indemnitee’s notice, the Borrower’s request must
be made within fifteen (15) days or, if longer, the period ending not later than
the tenth (10th) day before the day on which the response to such Tax Claim is
due), such Tax Indemnitee shall in good faith contest or, at such Tax
Indemnitee’s election, permit the Borrower to contest (unless such contest
involves Excluded Taxes or, in such Tax Indemnitee’s reasonable, good faith
judgment, permitting the Borrower to contest may have an adverse effect on such
Tax Indemnitee), in each case in accordance

20


--------------------------------------------------------------------------------


with and to the extent permitted by applicable law and at the Borrower’s
expense, such Tax Claim, provided that no Tax Indemnitee shall have any
obligation to commence or continue the contest of any such Tax Claim unless the
following conditions are satisfied at the time the contest is to be commenced
and at all times during the contest:

(i)            no Event of Default (or event described in Section 7.1(b) or (f)
which, after notice or lapse of time, or both, would become an Event of Default)
shall have occurred and be continuing,

(ii)           contesting such Tax Claim would not result in (A) any risk of
sale, forfeiture, confiscation, seizure or loss of, or the imposition of a Lien
(other than a Lien for the Tax that is the subject of such contest, provided
that enforcement of such Lien is stayed until the final determination of such
contest and the Borrower maintains adequate reserves with respect to such Lien)
on, the Aircraft or any part thereof or (B) any risk of imposition of criminal
liability,

(iii)          the aggregate amount of the Taxes that are to be contested
exceeds Twenty-Five Thousand Dollars ($25,000),

(iv)          such Tax Indemnitee shall have received a written confirmation of
the Borrower that the Taxes that are the subject of such Tax Claim are Taxes for
which the Borrower is liable pursuant to Section 5.3 or 5.4, provided that the
Borrower shall not be bound by such confirmation to the extent that the final
determination of the contest demonstrates that the Taxes that are the subject of
such Tax Claim are Excluded Taxes,

(v)           the Borrower, upon the written request of such Tax Indemnitee,
shall have provided such Tax Indemnitee, at the expense of the Borrower, with an
opinion of counsel selected by the Borrower and reasonably acceptable to such
Tax Indemnitee to the effect that there is a substantial basis in law and fact
to contest such Tax Claim and a realistic expectation that a contest of such Tax
Claim would be successful,

(vi)          if such Tax Indemnitee decides to contest such Tax Claim by paying
the Taxes that are the subject of such Tax Claim and taking action to obtain a
refund thereof, the Borrower shall have made an interest-free advance to such
Tax Indemnitee in an amount equal to the amount of those Taxes and shall
indemnify such Tax Indemnitee and its Affiliates on an After-Tax Basis for any
adverse Tax consequences (taking into account all relevant Tax benefits and Tax
detriments) to such Tax Indemnitee or any of its Affiliates resulting from such
interest-free advance, and

(vii)         the Borrower shall be paying, on demand and on an After-Tax Basis,
all costs and expenses incurred by such Tax Indemnitee, the Security Agent, the
Administrative Agent or any Lender in connection with the conduct of such
contest (including, without limitation, reasonable attorneys’ and accountants’
fees and disbursements).

21


--------------------------------------------------------------------------------


(c)           Non-Parties.  If a Tax Indemnitee is not a party to this
Agreement, the Borrower may require such Tax Indemnitee to agree in writing to
the terms of Sections 5.3 and 5.4 prior to making any payment to such Tax
Indemnitee under Section 5.3 or 5.4.

Section 5.5.           Indemnity.  (a)  Indemnity Obligation.  The Borrower
agrees to indemnify and hold harmless each Lender, the Security Agent, the
Administrative Agent, and their respective successors, assigns, directors,
officers, employees and agents (hereinafter in this Section 5.5 referred to
individually as an “Indemnitee,” and collectively as “Indemnitees”) on an
After-Tax Basis against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, suits, judgments and any and all costs and
expenses (including reasonable attorneys’ fees, disbursements and other charges)
(for the purposes of this Section 5.5 the foregoing are collectively called
“Losses”) of whatsoever kind and nature imposed on, asserted against or incurred
or suffered by any of the Indemnitees arising out of or by reason of any actual
or threatened investigation, litigation, or other similar proceedings relating
to the Security Agreement or the exercise or enforcement by the Security Agent
of any of the terms, rights, or remedies thereunder, or in any way relating to
or arising out of the manufacture, ownership, ordering, purchase, delivery,
control, acceptance, lease, possession, operation, condition, sale, return or
other disposition, or use of the Estate (including latent or other defects,
whether or not discoverable), the violation of the Laws of any country, state or
other governmental authority with respect to or arising otherwise in connection
with the Estate, or any tort (including claims arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnitee), or property damage) with respect to or
arising otherwise in connection with the Estate (but excluding any such Losses
to the extent incurred by reason of (i) the gross negligence or willful
misconduct of such Indemnitee or any related Indemnitee (as defined below),
(ii) Taxes, reserve requirements or similar regulatory requirements imposed by
banking authorities except as otherwise provided in Sections 5.1, 5.2, 5.3 and
5.4 hereof, (iii) breaches by such Indemnitee or any related Indemnitee of any
Transaction Document to which it is a party, (iv) any representation or warranty
made by such Indemnitee or any related Indemnitee being false in any material
respect when made or deemed made, or (v) to the extent attributable to the
failure of the Security Agent or the Administrative Agent to distribute funds
received and distributable by it in accordance any such Transaction Documents). 
For purposes of subclauses (i), (iii) and (iv) above, an Indemnitee shall be
considered a “related” Indemnitee with respect to another Indemnitee if such
Indemnitee is an Affiliate or employer of such other Indemnitee or a director,
officer, employee or agent of such other Indemnitee, or a successor or assignee
of such other Indemnitee.

(b)          Indemnification Procedures.

(i)            Notice.  In case any action, suit or proceeding shall be brought
against any Indemnitee for which such Indemnitee will seek indemnification under
Section 5.5(a), such Indemnitee shall notify the Borrower within sixty (60) days
of the commencement thereof and the Borrower (or its insurer(s)) may,

22


--------------------------------------------------------------------------------


subject to the provisions of this Section 5.5, at its expense, participate in
and to the extent that it shall wish (subject to the provisions of the following
subsections), assume and control the defense thereof and, subject to
Section 5.5(b)(iii), settle or compromise the same.  Notwithstanding the
foregoing, the failure of any Indemnitee to notify the Borrower as provided in
this Section 5.5(b)(i) shall not release the Borrower from any of its
obligations to indemnify such Indemnitee hereunder, except to the extent that
such failure results in any additional Losses to the Borrower (in which event
the Borrower shall not be responsible for such additional Losses) or materially
impairs the Borrower’s ability to contest such claim.

(ii)           Control.  The Borrower or its insurer(s) shall have the right, at
its or their expense, to investigate and, if the Borrower or its insurer(s)
shall agree not to dispute liability to the Indemnitee giving notice of such
action, suit or proceeding under Section 5.5(a) or under any insurance policies
pursuant to which coverage is sought, control the defense of any action, suit or
proceeding relating to any Losses for which indemnification is sought pursuant
to this Section 5.5, and each Indemnitee shall cooperate with the Borrower or
its insurer(s) with respect thereto; provided, that the Borrower shall not be
entitled to control the defense of any such action, suit, proceeding or
compromise any such Losses during the continuance of any Event of Default and so
long as no such cooperation shall entail a material risk of (A) criminal
liability of such Indemnitee, (B) unindemnified civil liability of such
Indemnitee or (C) the sale, loss, forfeiture or seizure of any part of the
Estate.  In connection with any such action, suit or proceeding being controlled
by the Borrower, such Indemnitee shall have the right to participate therein, at
its sole cost and expense.

(iii)          Settlement.  In no event shall any Indemnitee enter into a
settlement or other compromise with respect to any Losses without the prior
written consent of the Borrower, unless such Indemnitee waives its right to be
indemnified with respect to such Losses under this Section 5.5.

(iv)          Cooperation.  Each Indemnitee agrees to cooperate with the
Borrower and its insurers in the exercise of their rights to investigate, defend
or compromise Losses for which indemnification may be claimed hereunder.

(v)           Nonparties.  If an Indemnitee is not a party to this Agreement,
the Borrower may require such Indemnitee to agree in writing to the terms of
this Section 5.5 prior to making any payment to such Indemnitee under this
Section 5.5.

(vi)          No Requirement.  Nothing contained in this Section 5.5(b) shall be
deemed to require an Indemnitee to assume responsibility for or control of any
judicial proceeding with respect to any Losses.

23


--------------------------------------------------------------------------------


ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1.           General Conditions.  The obligation of the Original
Lender to make the Loan is subject to the conditions that on or prior to the
Funding Date (unless otherwise indicated):

(a)           The Borrower shall have delivered to the Administrative Agent
(with a copy for each Original Lender) the following:

(i)            an executed counterpart of this Agreement;

(ii)           an executed counterpart of the Security Agreement;

(iii)          a Note (duly executed by the Borrower) in an original principal
amount equal to the Original Lender’s Commitment shall have been issued to the
Original Lender;

(iv)          the broker’s report and insurance certificate required by Annex B
of the Security Agreement;

(v)           copies of the FAA Bill of Sale, Warranty Bill of Sale and FAA
Application for Registration;

(vi)          a copy of the fully executed purchase agreement respecting the
Aircraft between the Borrower and the Seller showing the amount of the purchase
price paid by the Borrower;

(vii)         an opinion of Dow Lohnes PLLC, special regulatory counsel to the
Borrower, substantially in the form of Exhibit I.

(viii)        an opinion of Orrick, Herrington & Sutcliffe LLP, special counsel
to the Borrower, substantially in the form of Exhibit D to this Agreement;

(ix)           an opinion of the Borrower’s in-house counsel, substantially in
the form of Exhibit E to this Agreement;

(x)            an opinion of FAA Counsel, substantially in the form of Exhibit H
to this Agreement;

(xi)           (1) a certificate of the Secretary or an Assistant Secretary of
the Borrower certifying (i) the resolutions of the Borrower’s board of directors
or executive committee of such board approving the transactions contemplated by
this Agreement, (ii) the name and signature of each officer who executes a
Transaction Document on the Borrower’s behalf (on which certificate the
Administrative Agent, the Security Agent and each Lender may conclusively rely
until a revised certificate is received), (iii) the Borrower’s certificate of
incorporation and (iv) a copy of the Borrower’s By-Laws and (2) a good standing
certificate of the Borrower from the Secretary of State of the State of
Delaware.

24


--------------------------------------------------------------------------------


(xii)          an Officer’s Certificate of the Borrower, dated as of the Funding
Date, stating that its representations and warranties set forth in Sections 3.1
and 3.2 of this Agreement are true and correct as of the Funding Date (or, to
the extent that any such representation and warranty expressly relates to an
earlier date, true and correct as of such earlier date); and

(xiii)         within ninety (90) days of the Closing, the Borrower shall use
its reasonable best efforts to procure that the PBH Agreement Assignment shall
have been executed and delivered in favor of the Security Agent.

(b)           The Borrower shall have paid to the Original Lender an upfront fee
equal to the 25 basis points of the Loan.

(c)           On the Funding Date, after giving effect to the filing of the FAA
Filed Documents, the Registrations and the Financing Statements, the Security
Agent shall have received a duly perfected first priority security interest in
all of the Borrower’s right, title and interest in the Aircraft, subject only to
Inchoate Liens, and a first priority international interest in the Aircraft and
each Engine.

(d)           No change shall have occurred after the date of this Agreement in
any applicable law that makes it a violation of law for (a) the Borrower, the
Security Agent, the Administrative Agent or any Lender to execute, deliver and
perform the Transaction Documents to which any of them is a party or (b) any
Lender to make the Loans with respect to the Aircraft.

(e)           On the Funding Date, no event shall have occurred and be
continuing, or would result from the transactions contemplated hereby, which
constitutes an Event of Default or a Potential Default.

(f)            No Event of Loss (as defined in the Security Agreement) with
respect to the Airframe or any Engine shall have occurred and no circumstance,
condition, act or event that, with the giving of notice or lapse of time or
both, would give rise to or constitute an Event of Loss with respect to the
Aircraft or any Engine shall have occurred.

(g)           The Borrower shall have good title to the Aircraft, free and clear
of all Liens, except Permitted Liens.

(h)           The Security Trustee shall be entitled to the benefits of Section
1110 of the Bankruptcy Code with respect to the Aircraft as provided in the
Security Agreement in the event of a case under Chapter 11 of the Bankruptcy
Code in which the Borrower is a debtor.

(i)            On the Funding Date (i) the FAA Filed Documents with respect to
the Estate shall have been duly filed for recordation (or shall be in the
process of being so duly filed for recordation) with the FAA in accordance with
the Act, (ii) the registrations of a prospective international interest relating
to the Security Agreement as to the Airframe and Engines (with no stated lapse
date) (the “Registrations”) will have been made and consented to with the
International Registry between Borrower and Security Agent, in favor of Security
Agent, and there shall be no other registrations with respect to the Airframe or
either Engine, which remain effective, with the International Registry, and
(iii) the Financing Statements with respect to the Estate shall have been duly
filed (or shall be in the process of being so duly filed) in the appropriate
jurisdiction.

25


--------------------------------------------------------------------------------


(j)            No action or proceeding shall have been instituted, nor shall any
action be threatened in writing, before any Governmental Authority, nor shall
any order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority, to set aside, restrain, enjoin or prevent the completion
and consummation of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby.

(k)           The representations and warranties in Sections 3.1 and 3.2 shall
be true and correct in all material respects on and as of such date (except to
the extent such representations and warranties relate solely to an earlier date
but then as of such earlier date).

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1.           Events of Default.  Each of the following events shall
constitute an “Event of Default,” and, to the extent the Cape Town Convention is
applicable, shall be the circumstances that shall constitute a “default” as
referred to in Article 17(1) of the Consolidated Text, in each case whether any
such event shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body:

(a)           The Borrower shall fail to make any payment of principal of the
Loan or Prepayment Fee on the due date thereof or the Borrower shall fail to
make any payment of interest on the loan within two (2) days after the due date
thereof; or

(b)           The Borrower shall fail to pay any other amount payable hereunder
or under any other Transaction Document when due and such failure shall continue
for a period of five (5) Business Days after receipt by the Borrower of written
notice that such payment is overdue given to the Borrower by the Security Agent,
the Administrative Agent or any Lender; or

(c)           Any representation or warranty made by the Borrower herein or in
any other Transaction Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate or
other document (other than financial statements and other documents, including
exhibits, filed with the SEC) prepared by the Borrower and furnished pursuant to
or in connection with this Agreement or any other Transaction Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder
shall prove to have been untrue in any material respect when made or deemed
made; or

(d)           The Borrower shall fail to perform or observe any term, covenant
or agreement contained in this Agreement or any other Transaction Document on
its part to be performed or observed and such failure shall remain unremedied
for a period of thirty (30) days after the earlier of (i) Actual Knowledge of
the Borrower or (ii) written notice thereof is given to the Borrower by the
Administrative Agent or any Lender; provided, however, that if Borrower shall be
diligently undertaking to cure any such failure which

26


--------------------------------------------------------------------------------


as it relates to maintenance, service, repair or overhaul of the Aircraft, the
Engines or Parts and, notwithstanding the diligence of Borrower in attempting to
cure such failure, such failure is not cured within said thirty-day period but
is curable with future due diligence, there shall exist no Event of Default
under this Section 7.1 so long as Borrower is proceeding with due diligence to
cure such failure and such failure is remedied not later than ninety (90) days
after such original failure; or

(e)           The Borrower shall consent to the appointment of or the taking of
possession by a receiver, trustee or liquidator of itself or of substantially
all of its property, or the Borrower shall admit in writing its inability to pay
its debts generally as they come due, or does not pay its debts generally as
they become due or shall make a general assignment for the benefit of creditors,
or the Borrower shall file a voluntary petition in bankruptcy or a voluntary
petition or an answer seeking reorganization, liquidation or other relief in a
case under any bankruptcy laws or other insolvency laws (as in effect at such
time), or the Borrower shall seek relief by voluntary petition, answer or
consent, under the provisions of any other bankruptcy or other similar law
providing for the reorganization or winding-up of corporations (as in effect at
such time) or the Borrower’s board of directors shall adopt a resolution
authorizing any of the foregoing; or

(f)            An order, judgment or decree shall be entered by any court of
competent jurisdiction appointing, without the consent of the Borrower, a
receiver, trustee or liquidator of the Borrower or of substantially all of its
property, or substantially all of the property of the Borrower shall be
sequestered, and any such order, judgment or decree of appointment or
sequestration shall remain in force undismissed, unstayed and unvacated for a
period of sixty (60) days after the date of entry thereof; or a petition against
the Borrower in a case under any bankruptcy laws or other insolvency laws (as in
effect at such time) is filed and not withdrawn or dismissed within sixty (60)
days thereafter, or if, under the provisions of any law providing for
reorganization or winding-up of corporations which may apply to the Borrower,
any court of competent jurisdiction assumes jurisdiction, custody or control of
the Borrower or of substantially all of its property and such jurisdiction,
custody or control remains in force unrelinquished, unstayed and unterminated
for a period of sixty (60) days; or

(g)           The Borrower shall fail to carry and maintain, or cause to be
carried and maintained, insurance on and in respect of the Aircraft or any
Engine in accordance with the provisions of Article VII of the Security
Agreement; or

(h)           The Borrower shall cease to be a U.S. Air Carrier; or

(i)            The Security Agreement shall for any reason cease to be a valid
first priority perfected security interest (subject to Permitted Liens) in favor
of the Security Agent in the Borrower’s right, title and interest in and to the
Aircraft under the laws of the United States of America (assuming the Aircraft
is registered with the FAA) and, if the Aircraft is subject to a lease to a
lessee domiciled in any other jurisdiction, such jurisdiction.

27


--------------------------------------------------------------------------------


then, if an Event of Default referred to in clause (e) or (f) of this Section
7.1 shall have occurred and be continuing, (x) the principal of the Loan then
outstanding, together with interest accrued but unpaid thereon, LIBOR Breakage
Costs and all other amounts owing to the Security Agent, the Administrative
Agent and any Lender hereunder or under any other Transaction Document, shall
immediately and without further act become due and payable, and (y) the
Commitments shall automatically terminate, in each case without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower and, if any other Event of Default shall have occurred and be
continuing, then the Administrative Agent shall, upon request of the Required
Lenders, by notice to the Borrower, terminate the Commitments and declare the
unpaid principal of the Loans then outstanding, together with interest accrued
but unpaid thereon, LIBOR Breakage Costs and all other amounts due to the
Security Agent, the Administrative Agent and any Lender hereunder or under any
other Transaction Document, to be forthwith due and payable, whereupon the
Commitments shall terminate and the Loans, all such interest and all other
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower.  In addition to any other remedies available to the
Security Agent, the Administrative Agent and the Lenders under the Transaction
Documents or at law or otherwise, if an Event of Default shall have occurred and
so long as the same shall be continuing unremedied, then and in every such case
the Security Agent may exercise any or all of the rights and powers and pursue
any and all of the remedies set forth in the Security Agreement.

ARTICLE VIII

THE SECURITY AGENT AND THE ADMINISTRATIVE AGENT

Section 8.1.           Appointment and Authorization.  (a)  Each Lender hereby
irrevocably designates and appoints C.I.T. Leasing Corporation as the
“Administrative Agent” and C.I.T. Leasing Corporation as the “Security Agent”
(collectively, the “Agents”) under the Transaction Documents and authorizes each
Agent to take such actions and to exercise such powers as are delegated to it
thereby and to exercise such other powers as are reasonably incidental thereto. 
Neither Agent shall have any duties other than those expressly set forth in a
Transaction Document or any fiduciary relationship with any Lender, and no
implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against either Agent.  Neither Agent assumes, nor shall either
Agent be deemed to have assumed, any obligation to, or relationship of trust or
agency with, the Borrower.  Notwithstanding any provision of this Agreement or
any other Transaction Document, in no event shall either Agent ever be required
to take any action which exposes it to personal liability or which is contrary
to the provision of any Transaction Document or applicable law.

(b)           The provisions of Articles X and XI of the Security Agreement are
agreed by the Lenders to set forth the duties and responsibilities, and
limitations of liability, of the Security Agent under the Security Agreement.

Section 8.2.           Delegation of Duties.  Each of the Agents may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.

28


--------------------------------------------------------------------------------


Section 8.3.           Exculpatory Provisions.  Neither Agent and none of their
respective directors, officers, agents or employees shall be liable to any
Lender for any action taken or omitted (i) with the consent or at the direction
of the Required Lenders or (ii) in the absence of such Agent’s gross negligence
or willful misconduct.  Neither Agent shall be responsible to any Lender or
other Person for (a) any recitals, representations, warranties or other
statements made by the Borrower or any of its Affiliates, (b) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Transaction Document, (c) any failure of the Borrower or any of its Affiliates
to perform any obligation or (d) the satisfaction of any condition specified in
Article VI.  Neither Agent shall have any obligation to any Lender to ascertain
or inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Borrower or any of its Affiliates.

Section 8.4.           Reliance by Agents.  As between either Agent and the
Lenders, each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document, other writing or conversation
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person and upon advice and statements of legal
counsel (including counsel to the Borrower or any of its Affiliates),
independent accountants and other experts selected by such Agent.  Each of the
Agents shall in all cases be fully justified in failing or refusing to take any
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Lenders, and assurance of its indemnification, as it deems
appropriate.  Subject to Section 9.1, neither Agent shall effect any waiver or
grant any consent or make any determination (except as provided in
Section 1.5(a)) without the direction of the Required Lenders.

Section 8.5.           Notice of Events of Default.  Neither Agent shall be
deemed to have knowledge or notice of the occurrence of any Potential Default
unless it has received notice from any Lender or the Borrower stating that a
Potential Default has occurred hereunder and describing such Potential Default. 
Promptly upon receiving notice of the occurrence of any Potential Default, the
relevant Agent shall notify each Lender and the other Agent of such occurrence. 
The Agents shall take such action concerning a Potential Default as may be
directed by the Required Lenders (or, if required for such action, all of the
Lenders), but until an Agent receives such directions, such Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, as
such Agent deems advisable and in the best interests of the Lenders.

Section 8.6.           Non-Reliance on Agents and Other Lenders; Lender
Representations.  Each Lender expressly acknowledges that neither Agent and none
of their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
either Agent hereafter taken, including any review of the affairs of the
Borrower or any of its Affiliates, shall be deemed to constitute any
representation or warranty by such Agent.  Each Lender represents and warrants
to each of the Agents that, independently and without reliance upon either Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document.  Except for items specifically required to be delivered hereunder,
neither Agent shall have any duty or

29


--------------------------------------------------------------------------------


responsibility to provide any Lender with any information concerning the
Borrower or any of its Affiliates that comes into the possession of such Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

Section 8.7.           Agents and Affiliates.  Each of the Agents and its
Affiliates may extend credit to, accept deposits from and generally engage in
any kind of business with the Borrower or any of its Affiliates and, in its role
as a Lender, C.I.T. Leasing Corporation may exercise or refrain from exercising
its rights and powers as if it were not Administrative Agent or Security Agent.

Section 8.8.           Indemnification.  Each Lender shall indemnify and hold
harmless each of the Agents and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably in accordance
with its Percentage Share (or, after the Commitments have been terminated, its
Ratable Share) from and against any and all liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses and disbursements of
any kind whatsoever (including in connection with any investigative or
threatened proceeding, whether or not such Agent or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against such Agent or such Person as a result of, or related to, any of
the transactions contemplated by the Transaction Documents or the execution,
delivery or performance of the Transaction Documents or any other document
furnished in connection therewith (but excluding any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of such Agent or such Person as finally determined by a court of
competent jurisdiction).

Section 8.9.           Successor Agents.  (a)  The Security Agent may resign or
be removed and shall be replaced in accordance with the terms of Article XIII of
the Security Agreement.

(b)           Each Agent may, upon at least thirty (30) days notice to the
Borrower, the other Agent and each Lender, resign its position as an Agent. 
Such resignation shall not become effective until a successor Agent acceptable
to the Borrower is appointed by the Required Lenders and has accepted such
appointment.  Upon such acceptance of its appointment as an Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Transaction Documents. 
After any retiring Agent’s resignation hereunder, the provisions of Article V
and this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was an Agent.

ARTICLE IX

MISCELLANEOUS

Section 9.1.           Amendments.  Neither this Agreement nor any other
Transaction Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Borrower and the Required Lenders, provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender affected thereby, (i) extend the final scheduled maturity of

30


--------------------------------------------------------------------------------


the Loan or any Note, or reduce the rate or extend the time of payment of
interest or fees thereon, or reduce the principal amount thereof, (ii) increase
the Commitment of any Lender, (iii) release any part of the Estate (except as
expressly provided in the Security Agreement), (iv) amend, modify or waive any
provision of this Section 9.1, (v) reduce the percentage specified in the
definition of Required Lenders, (vi) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or (vii)
impair any indemnity under a Transaction Document in favor of such Lender;
provided, further, that no such change, waiver, discharge or termination shall
without the consent of the relevant Agent, amend, modify or waive any provision
of Article VIII as same applies to either the Security Agent or the
Administrative Agent or any other provision as same relates to the rights or
obligations of such Agent.

Section 9.2.           Notices.  Unless otherwise specified, all notices and
other communications hereunder shall be in writing (including by facsimile
communication), given to the appropriate Person at its address or facsimile
number set forth on the signature pages hereof, or at such other address or
facsimile number as such Person may specify, and effective when received at the
address specified by such Person.  The number of days for any advance notice
required hereunder may be waived (orally or in writing) by the Person receiving
such notice and, in the case of notices to the Security Agent, the consent of
each Person to which the Security Agent is required to forward such notice.

Section 9.3.           Costs and Expenses.  The Borrower agrees to pay promptly
after receipt of reasonably detailed invoices, all reasonable and actual costs
and expenses of the Original Lender, the Security Agent and the Administrative
Agent in connection with the preparation, execution and delivery of the
Transaction Documents (whether or not any such Transaction Document is entered
into), including, without limitation the reasonable fees and expenses of (a)
Holland & Knight LLP, special counsel to the Lenders and the Agents (provided
that the Borrower shall not be obligated to pay any amount in excess of $75,000
respecting such counsel’s fees) and (b) FAA counsel.  The Borrower further
agrees to pay on demand all reasonable and actual costs and expenses of the
Agents, if any (including, without limitation, reasonable counsel fees and
expenses for one counsel), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of the Transaction Documents after
the occurrence of a Potential Default or an Event of Default.  The Borrower
shall pay all reasonable and actual costs and expenses of the Agents (including,
without limitation, reasonable counsel fees and expenses for one counsel)
incurred after the Closing in connection with any supplements or amendments of
the Transaction Documents (including, without limitation, any related recording
and registration costs) which are (x) requested by the Borrower, or
(y) necessary or required to effectuate the intent of the Transaction Documents
or waivers or consents requested by the Borrower

Section 9.4.           Certain Agreements.  Each Lender and each of the Security
Agent and the Administrative Agent agrees as to itself with the Borrower that,
so long as no Event of Default shall have occurred and be continuing, such
person shall not (and shall not permit any Affiliate or other person claiming
by, through or under it to) take or cause to be taken any action contrary to the
Borrower’s right to quiet enjoyment of the Estate, and to possess, use, retain
and control the Estate and all revenues, income and profits derived therefrom
without hindrance.

31


--------------------------------------------------------------------------------


Section 9.5.           Entire Agreement.  The Transaction Documents constitute
the entire understanding of the parties thereto concerning the subject matter
thereof.  Any previous agreements, whether written or oral, concerning such
matters are superseded thereby.

Section 9.6.           Cumulative Rights and Severability.  All rights and
remedies of the Lenders, the Security Agent and the Administrative Agent
hereunder and under any other Transaction Document shall be cumulative and
non-exclusive of any rights or remedies such Persons have under law or
otherwise.  To the fullest extent permitted by law, any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 9.7.           Waivers.  No failure or delay of any party hereto in
exercising any power, right, privilege or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right, privilege or remedy preclude any other or further exercise thereof or the
exercise of any other power, right, privilege or remedy.  Any waiver hereof
shall be effective only in the specific instance and for the specific purpose
for which such waiver was given.  After any waiver, each of the Borrower, the
Lenders and, the Security Agent and the Administrative Agent shall be restored
to its former position and rights and any Potential Default waived shall be
deemed to be cured and not continuing, but no such waiver shall extend to (or
impair any right consequent upon) any subsequent or other Potential Default.

Section 9.8.           Successors and Assigns; Participations; Assignments.

(a)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Except as otherwise provided herein, the Borrower may not assign or
transfer any of its rights or delegate any of its duties without the prior
consent of the Security Agent and the Administrative Agent and each of the
Lenders.

(b)           Participations.  Any Lender may sell to one or more Persons (each
a “Participant”) participating interests in the interests of such Lender
hereunder.  Such Lender shall remain solely responsible for performing its
obligations hereunder, and the Borrower and the Agents shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder.  Each Participant shall be entitled to the benefits of
Article V; provided that (x) such Participant shall not be entitled to any
greater benefit under Article V than the Lender that sold the participating
interest to the Participant would have been entitled to thereunder, (y) the
Borrower shall not be liable for the payment of amounts under Article V in
respect of the same event, condition or circumstance to both the Lender that
sold the participating interest to the Participant and the Participant, and (z)
no Participant shall be entitled to any benefit thereunder unless it shall
perform such obligations as are imposed on the Lenders under Article V.  Any
claim by such Participant shall be derivative through the Lender that sold the
participating interest to it and no Participant shall have any direct rights as
to the Borrower or otherwise in respect of the Secured Obligations.  A Lender
shall not agreewith a Participant to restrict such Lender’s right to agree to
any amendment, waiver or modification hereto, except amendments described in the
proviso to Section 9.1.

32


--------------------------------------------------------------------------------


(c)           Assignments.  Notwithstanding the foregoing, any Lender may assign
all or a portion of its Commitment and its outstanding Notes to a Qualified
Affiliate of such Lender or assign all, or if less than all, a portion equal to
at least $5,000,000 in the aggregate face amount of Notes and of such Commitment
(and related Secured Obligations) to one or more Eligible Assignees, each of
which assignees referred to in this Section 9.8(c) shall become a party to this
Agreement as a Lender by execution of a supplement hereto in the form of Exhibit
F (a “Transfer Supplement”) hereto, provided that such transfer or assignment
will not be effective until recorded by the Administrative Agent on the Register
pursuant to Section 9.8(d) hereof.  To the extent of any assignment pursuant to
this Section 9.8(c) (other than an assignment to a Qualified Affiliate pursuant
to the preceding sentence), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitment.  At the time of
each assignment pursuant to this Section 9.8(c) to a Person which is not already
a Lender hereunder, the respective assignee Lender shall provide to the Borrower
and the Administrative Agent the Internal Revenue Service forms (and, if
applicable, a Certificate re Non-Bank Status) required by Section 5.3 (c)(i).

(d)           Note Register.  The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this Section
9.8(d), to maintain a register (the “Note Register”) on which it will record the
registered holder of the Notes and the registration of transfers of Notes made
pursuant to and in accordance with Section 9.8(c).  The Note Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice, and the Administrative Agent
shall, reasonably promptly after (a) any person becomes a Lender after the date
hereof and (b) any Lender alters or modifies its name or address, notify the
Borrower of and deliver to the Borrower a written update of the names and
addresses of all Lenders.  Failure to make any such recordation or any error in
such recordation shall not affect the Borrower’s obligations in respect of the
Loan Amount of any Lender.  With respect to any Lender, the transfer of the
Commitment of such Lender and the rights to the principal of, and interest on,
the Loan Amount made pursuant to such Commitment shall not be effective until
such transfer is recorded on the Note Register maintained by the Administrative
Agent with respect to ownership of such Commitment and Loan Amount and prior to
such recordation all amounts owing to the transferor with respect to such
Commitment and Loan Amount shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of the Commitment and the
Loan Amount shall be recorded by the Administrative Agent on the Note Register
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Transfer Supplement.  Coincident with the delivery of such a Transfer
Supplement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan Amount, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Notes
evidencing such Loan Amount, and thereupon one or more new Notes of the same
series of Notes in the same aggregate principal amount shall be issued by the
Borrower to the assigning or transferor Lender and/or the new Lender, as
appropriate to reflect such assignment.

33


--------------------------------------------------------------------------------


Section 9.9.           Confidentiality.  None of the Security Agent, the
Administrative Agent or any Lender shall disclose any nonpublic information
relating to the Borrower (provided to it by the Borrower) or any Transaction
Document to any other Person without the consent of the Borrower, other than (a)
to such Agent’s or Lender’s Affiliates and its officers, directors, employees,
agents and advisors and, as contemplated by Section 9.8, to actual or
prospective assignees and participants, and then, in all such cases, only with
an undertaking by the party to whom such information is disclosed to keep such
information confidential, (b) as required by any law, rule or regulation or
judicial process, (c) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking, and (d) to the extent
reasonably necessary in connection with any dispute related to, or enforcement
of, the Transaction Documents.

Section 9.10.        Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument..

Section 9.11.                         Governing Law; Submission to Jurisdiction;
Venue.

(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICT OF LAWS
THAT MIGHT APPLY THE LAWS OF ANY OTHER JURISDICTION.  Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Transaction Document, or for recognition or enforcement of any judgment, and
each of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any party hereto may otherwise have to bring any
action or proceeding relating to this Agreement or the other Transaction
Documents against any other party hereto, or such party’s properties, in the
courts of any jurisdiction.  Each party hereto further irrevocably consents to
the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at its address specified pursuant to Section 9.2,
such service to become effective thirty (30) days after such mailing.

(b)           Each party hereto hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement brought in
the courts referred to in clause (a) above and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.

34


--------------------------------------------------------------------------------


Section 9.12.        Waiver of Trial by Jury.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

Section 9.13.        Headings   The headings of the various Articles and
Sections herein and in the table of contents hereto are for the convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

35


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement [28139]
to be executed and delivered by their duly authorized officers as of the date
hereof.

 

C.I.T. LEASING CORPORATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Kathleen Park

 

 

Title: Vice President

 

 

 

 

 

 

 

 

Address:     300 South Grand Avenue

 

 

Los Angeles, CA 90071

 

 

 

 

 

 

 

 

Attention:  Kathleen Park

 

 

Telephone:  213-613-2532

 

 

Facsimile:  213-613-3566

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

C.I.T. Leasing Corporation

 

 

11 West 42nd Street, 12th Floor

 

 

New York, NY 10036

 

 

 

 

 

Attention: Chief Counsel

 

 

Telephone: 212-461-5504

 

 

Facsimile: 212-461-5402


--------------------------------------------------------------------------------


 

 

C.I.T. LEASING CORPORATION,

 

 

as Security Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Kathleen Park

 

 

Title: Vice President

 

 

 

 

 

 

 

 

Address:   300 South Grand Avenue

 

 

     Los Angeles, CA 90071

 

 

 

 

 

Attention: Kathleen Park

 

 

Telephone: 213-613-2532

 

 

Facsimile: 213-613-3566

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

C.I.T. Leasing Corporation

 

 

11 West 42nd Street, 12th Floor

 

 

New York, NY 10036

 

 

 

 

 

Attention: Chief Counsel

 

 

Telephone: 212-461-5504

 

 

Facsimile: 212-461-5402

 


--------------------------------------------------------------------------------


 

 

HAWAIIAN AIRLINES, INC.,

 

 

as Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Address:   3375 Koapaka Street

 

 

 Honolulu, HI 96819

 

 

 

 

 

 

 

 

 

 

 

Attention: Executive Vice President, Chief

 

 

                 Financial Officer and Treasurer

 

 

 

 

 

Telephone: 808-835-3030

 

 

Facsimile:  808-835-3699

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

Orrick, Herrington & Sutcliffe LLP

 

 

777 S. Figueroa Street, Suite 3200

 

 

Los Angeles, CA 90017

 

 

 

 

 

Attention: Ronald W. Goldberg

 

 

Telephone: 213-629-2020

 

 

Facsimile: 213-612 2499

 


--------------------------------------------------------------------------------


 

 

C.I.T. LEASING CORPORATION,

 

 

as Original Lender

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Kathleen Park

 

 

Title: Vice President

 

 

 

 

 

 

 

 

Address:  300 South Grand Avenue

 

 

 Los Angeles, CA 90071

 

 

 

 

 

Attention: Kathleen Park

 

 

Telephone: 213-613-2532

 

 

Facsimile: 213-613-3566

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

C.I.T. Leasing Corporation

 

 

11 West 42nd Street, 12th Floor

 

 

New York, NY 10036

 

 

 

 

 

Attention: Chief Counsel

 

 

Telephone: 212-461-5504

 

 

Facsimile: 212-461-5402

 


--------------------------------------------------------------------------------